Citation Nr: 1722780	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for glaucoma, including as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  He served in Vietnam from April 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office, in Providence, Rhode Island.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held via videoconference.  A transcript of that hearing is of record.

In April 2015, the Board remanded the above-listed claim for further development and readjudication.  The RO substantially complied with the Board's remand instructions, so the Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Evidence has been received subsequent to the final consideration of the claims by the RO, but the Veteran waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2016).


FINDING OF FACT

The Veteran's bilateral glaucoma did not begin during and was not otherwise caused by his military service, including exposure to herbicide agents; his bilateral glaucoma was not caused by and has not been aggravated by his service-connected diabetes mellitus, type II.




CONCLUSION OF LAW

The criteria for service connection for glaucoma, including as secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.
	
The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310) were initially provided to the Veteran in the November 2012 Statement of the Case and the May 2016 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated in detail here.

After a review of the entire record, the Board has determined that service connection is not warranted for the following reasons:

1. The Veteran's glaucoma is not related to his military service, to include presumed exposure to herbicide agents.
a. The Veteran has been diagnosed with bilateral open angle glaucoma.  See, e.g., May 2016 VA Examination.
b. The Veteran does not allege and the evidence is against onset of the condition during service.  The onset of symptoms and diagnosis occurred well after service.  See, e.g., May 2016 VA Examination (noting diagnosis in or around 2011). 
c. The diagnosed condition (glaucoma) is not encompassed in the list of chronic diseases under 38 C.F.R. § 3.309(a), so service connection is not available based on a theory of continuity of symptomatology under 38 C.F.R. § 3.303(b).
d. The Veteran's service in Vietnam creates a presumption that he was exposed to one of the relevant herbicide agents (e.g., Agent Orange).  See 38 U.S.C.A. § 1116(f); see also 38 C.F.R. § 3.307(a)(6)(iii) (presumption for Vietnam veterans who have one of the conditions listed in 38 C.F.R. § 3.309(e)).  However, the diseases presumptively associated with herbicide exposure do not include glaucoma.  38 C.F.R. § 3.309(e) (2016).  Service connection on a presumptive basis is not warranted.
e. Where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  There is no competent medical evidence suggesting glaucoma is related to his herbicide exposure.  In fact, the most pertinent evidence, and the only competent medical evidence, directly addressing the issue is the May 2016 VA examiner's negative opinion.  The May 2016 VA examiner specifically opined that it was less likely than not that the Veteran's glaucoma is related to his active service including exposure to herbicide agents.
f. The Veteran has suggested that exposure to bright sunlight while in Southeast Asia may have caused his glaucoma.  See May 2014 Board Hearing Tr. at 8 ("Well exposed to the sun which was extremely bright in, in Asia at that time...").  His own etiological opinion is not competent evidence considering the complexity surrounding the etiology of eye disorders.  He has not indicated that any physician suggested any such link, and the medical records contain no indication of any link between exposure to bright sunlight in service and glaucoma diagnosed in or around 2011.
g. The record contains neither allegations nor evidence of any other in-service event that may be directly related to his current bilateral glaucoma.  


2. The Veteran's glaucoma was not caused or aggravated by his service-connected diabetes mellitus, type II.
a. The Veteran is currently service-connected for diabetes mellitus, type II, and alleges that his glaucoma was caused or aggravated by his diabetes.
b. The Veteran's and his wife's opinions are not competent evidence of the etiology of the Veteran's glaucoma.  The Veteran and his wife lack the medical training and expertise needed to provide a complex medical opinion such as determining the cause or aggravating factors where there are multiple possible causes and the condition generally requires medical expertise to diagnose and evaluate.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
c. The evidence of record includes a diagnosis of glaucoma by a private physician, see June 2014 Private Treatment Note, and the Veteran's testimony that his private physician has "linked" his glaucoma to his service-connected diabetes.  May 2014 Board Hearing Tr. at pp. 9-12.  While the Veteran may report statements by his physician, his report does not discuss the basis for the alleged opinion and the opinion "linking" glaucoma to diabetes does not actually appear in the private treatment records.  For these reasons, the private opinion recounted by the Veteran is entitled to no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").
d. The record contains an August 2014 private eye exam report noting the diagnoses of glaucoma and diabetes and recommending "diabetic control" and continued monitoring, but did not explicitly state an opinion that the Veteran's diabetes had caused or aggravated his glaucoma.  The Board does not interpret the note as indicating any relationship between the conditions, only that if the diabetes worsens, it potentially could impact the glaucoma in the future.
e. The Veteran has undergone two VA examinations with respect to his diabetes, but the examiners did not indicate any eye conditions related to his diabetes.  See October 2011 VA Examination (leaving blank the boxes which, if checked, indicate the presence of eye disorders caused by or aggravated by diabetes); January 2017 VA Examination (failing to mention glaucoma or to include any eye conditions among the complications associated with diabetes).  To the extent that the failure to check boxes or mention glaucoma as a complication of diabetes indicates a negative etiological opinion, there is no discussion or analysis of the alleged link.  Any such inferred opinions have no probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.
f. However, the May 2016 VA examiner specifically opined that it was less likely than not that the Veteran's diabetes caused his glaucoma.  The Veteran has argued that the examiner's acknowledgement that diabetes "can sometimes increase the risk of developing glaucoma" warrants the grant of service connection in this case.  See May 2017 Appellant's Brief.  However, the examiner indicated there was no link in this case and, in any case, the statement is insufficiently definite to meet the evidentiary standard required.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").  The fact that there is an increased risk does not equate to causation, and, in fact, the examiner explicitly stated that despite there sometimes being an increased risk, "there is no direct cause."
g. The May 2016 VA examiner's negative opinion is the most probative medical evidence on the issue of whether the Veteran's diabetes caused his glaucoma.  Nieves-Rodriguez, 22 Vet. App. at 304.  The greater weight of the evidence is against finding a causal link between the Veteran's diabetes and his glaucoma.  
h. The May 2016 VA examiner also opined that it is less likely than not that the Veteran's diabetes aggravated his glaucoma.  He explained that the Veteran's eye pressure is well-controlled and he shows no visual field defects, so "he does not have true glaucoma, but is being treated to prevent field loss and therefore true glaucoma."  The opinion is entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.  There is no other evidence on the aggravation issue.
Service connection for glaucoma as secondary to service-connected diabetes mellitus, type II, or as directly related to service, is not warranted on this record.  The Board disagrees with the representative's assertion that the examiner has to "completely rule out the possibility" that the Veteran's glaucoma was caused or aggravated by his diabetes.  That is not VA's burden of proof, and the examiner clearly opined it was "less likely" in this case that such a relationship existed.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim is denied.

ORDER

Entitlement to service connection for glaucoma, including as secondary to diabetes mellitus, type II, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


